People v Cortez-Moreno (2021 NY Slip Op 03194)





People v Cortez-Moreno


2021 NY Slip Op 03194


Decided on May 19, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 19, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
BETSY BARROS
ANGELA G. IANNACCI, JJ.


2020-05824	ON MOTION

[*1]The People of the State of New York, respondent,
vJesus Cortez-Moreno, appellant. (S.C.I. No. 497/19)


Stephen R. Mahler, Kew Gardens, NY, for appellant.
Madeline Singas, District Attorney, Mineola, NY (Hilda Mortensen, Rebecca L. Abensur, and Amanda Manning of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Robert A. McDonald, J.), rendered June 20, 2019, convicting him of rape in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that on the Court's own motion, Stephen Mahler, 125-10 Queens Boulevard, Suite 311, Kew Gardens, NY, 11415, is relieved as counsel for the appellant, and he is directed to turn over all papers in his possession related to the appeal from the judgment to new counsel assigned herein; and it is further,
ORDERED that John Healy, 405 RXR Plaza, Suite 405, Uniondale, NY, 11566, is assigned as counsel to perfect the appeal from the judgment; and it is further,
ORDERED that the respondent is directed to furnish a copy of the certified transcript of the proceedings to the new assigned counsel; and it is further,
ORDERED that new counsel shall serve and file a brief on behalf of the appellant within 90 days of this decision and order on motion, and the respondent shall serve and file its brief within 30 days after the brief on behalf of the appellant is served and filed. By prior decision and order on motion of this Court dated September 9, 2020, the appellant was granted leave to prosecute the appeal as a poor person, with the appeal to be heard on the original papers (including a certified transcript of the proceedings, if any) and on the briefs of the parties. The parties are directed to file one original and five duplicate hard copies, and one digital copy, of their respective briefs, and to serve one hard copy on each other (see 22 NYCRR 1250.9[a][4]; [c][1]).
On appeal from the judgment of conviction, the defendant only seeks review of the Supreme Court's determination that he is a level three sex offender under the Sex Offender Registration Act (Correction Law art 6-C; hereinafter SORA). "A SORA determination is not part of a judgment upon a criminal conviction and may not be reviewed on an appeal from a judgment on a criminal conviction" (People v Kelemen, 44 AD3d 687, 687; see People v Kearns, 95 NY2d 816, 817; People v Stevens, 91 NY2d 270, 277; People v Boyde, 169 AD3d 1443, 1444). Under the circumstances, assigned counsel is relieved and new appellate counsel is assigned to represent the [*2]defendant.
DILLON, J.P., AUSTIN, BARROS and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court